DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claims Status
               Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9514331 B2 to Kanter et al in view of US 2014/0280058 A1 to St. Clair.

As to claims 1 and 8, Kanter discloses a method/system  one or more hardware processors; and a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the computing device to perform operations (see fig.1-3) comprising: receiving, from a client device associated with a first user, a media content item that comprises media data (see fig.3; col.9,ll.19-30); receiving an indication to include the media content item in a media collection associated with a user profile of the first user (see col.9,ll.31-55); assigning a privacy option to the media content item, the privacy option defining access criteria to the media content item (see fig.3 and 4B; col.10,ll.52-col.11,ll.3; discloses FIG. 4B and include an interface for creating the content of the shared album, options for specifying the layout of the shared album, an interface for identifying members of the shared album or for identifying users to invite to access the shared album, and an interface for specifying privacy settings determining access to content in the shared album by members as well as determining types of actions users authorized to access the shared album are authorized to perform); adding the media content item to the media collection according to the privacy option (see col.12,ll.32-42; discloses Content items identified by the users, as well as privacy settings, ownership information, and membership information received 320 from the owner associated with shared album are used to generate 330 the shared album. When the shared album is generated 330, it is accessible to the owner and to the additional users of the social networking system 140 authorized to access the shared album); causing displaying of a notification at a client device associated with a second user based on the relationship status of the second user with the first user (see col.2, ll.31-35; discloses a notification is provided to social networking system users authorized to access the shared album through any suitable channel. For example, a push notification, a text message, an e-mail, a story, or other suitable communication describing an action associated with the shared album is presented to users authorized to access the shared album; and see also in col.3, ll.43-51 and col.8, ll.18-25 and further see fig.4c, el.440 col.12, ll.42-52; ). 
Kanter does not explicitly discloses the privacy option defining access criteria that includes a relationship status to the first user, and geo-location criteria; receiving a request to access the media collection from the second user, the request including location data; and causing display of a presentation of the media collection at the client device, the presentation of the media collection including a display of the media content item based on the relationship status and the location data from the request.
St. Clair discloses the privacy option defining access criteria that includes a relationship status to the first user, and geo-location criteria (see page.4, ¶0028; discloses the content objects for presentation on client system 130 may be identified based at least in part on one or more "filtering" criteria, such as for example an amount of commonality between the user generating the content object and the user of client system 130 based at least in part on social-graph or user profile information, a maturity threshold level associated with a particular geo-location of client system 130, social-spam reporting, or any combination thereof); receiving a request to access the media collection from the second user, , the request including location data (see page.5, ¶0035; discloses  the location data sent from client system 130 may be correlated with directory information associated to determine client system 130 is currently located at a church. Furthermore, social-networking 160 or third-party 170 system may assign a relatively low maturity threshold level to the particular geo-location based at least in part on the directory information) and causing display of a presentation of the media collection at the client device, the presentation of the media collection including a display of the media content item based on the relationship status and the location data from the request (see fig.3A-3B, page. 6, ¶0041-¶0042; discloses in the example of FIG. 3A, one or more content objects 50A having a relatively low maturity rating may be presented on UI 54 in response to mobile computing device 10 being at a geo-location with a relatively low maturity threshold level, such as for example, a children's fun house, and in the example of FIG. 3B, one or more content objects 50B with a relatively high maturity rating may be presented on UI 54 in response to mobile computing device 10 moving from a geo-location with a relatively low maturity threshold level to a geo-location with a relatively high maturity threshold level, such as for example a sports bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanter with the teaching as taught 
As to claims 2 and 9, Kanter further discloses wherein the assigning the privacy option to the media content item includes: presenting a plurality of privacy options see fig.4B; col.10, ll.60-col.11, ll.3).
As to claims 3 and 10, Kanter further discloses wherein the plurality of privacy options comprise a set of user group identifiers that identify a set of user groups, each user group among the set of user groups comprising one or more user identifiers, and wherein the causing display of the plurality of privacy options includes: causing display of a presentation of the set of user group identifiers (see fig.4B; col.10, ll.60-col.11, ll.3).
As to claims 4 and 11, Kanter further discloses wherein the access criteria include one or more of the list comprising: temporal criteria; and user profile criteria (see col.8, ll.45-63).
As to claims 5 and 12, Kanter further discloses wherein the media content item includes one or more of the list comprising: video data; audio data; and image data (see col.1, ll.49-52). 
As to claims 6 and 13, Kanter further discloses wherein the client device is a first client device, the one or more client devices includes a second client device, and the causing the media content item in the media collection to be accessible by the one or more client devices based on the privacy option assigned to the media content item includes: receiving a request to display the media collection from the second client device, see col.12,ll.39-52). 
As to claims 7 and 14, Kanter further discloses wherein the causing the media content item in the media collection to be accessible by the one or more client devices based on the privacy option assigned to the media content item includes: presenting a notification at a portion of the one or more client devices based on the privacy option assigned to the media content (see col.12, ll.44-52).
As to claim 15, claim 15 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 16, claim 16 is directed toward embody the method of claim 2 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 2 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 17, claim 17 is directed toward embody the method of claim 3 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 3 in a “computer readable 
As to claim 18, claim 18 is directed toward embody the method of claim 4 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 4 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 19, claim 19 is directed toward embody the method of claim 5 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 5 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 20, claim 20 is directed toward embody the method of claim 6 in “computer readable medium”. It would have been obvious to embody the procedures of Kanter in view of St. Clair discussed with respect to claim 6 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2014/0067961-A1 to Archibong et al.
US-20160165002-A1 to LeBeau et al.
US-20140363137-A1 to KUHNE et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424